*700ORDER
PER CURIAM.
Craig Foster appeals from the order of the Missouri Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal of the Division of Employment Security denying his claim for unemployment benefits. Foster contends the Commission erred in affirming the decision of the Appeals Tribunal because he did not voluntarily leave his employment at Dip Clean Business, Inc.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Dip Clean’s motion to strike Foster’s brief taken with the case is denied.